

MethylGene US Inc.                                    Exhibit 10.22

--------------------------------------------------------------------------------



May 20, 2013    


James G. Christensen, Ph.D.


Dear James,
We, the “Company” (“MethylGene US Inc., soon to be Mirati Therapeutics Inc.”)
are very pleased to extend you an offer of employment for the position of Vice
President of Research. We are confident that you will play a critical role on
our team in reaching the challenging goals we have set for the Company, and are
excited about the significant contributions that we know you will make in
helping us reach them.
In your capacity as Vice President of Research, you will have overall
responsibility for Discovery, Translational and Chemistry Research. In
partnership with the leadership team, you will determine the strategy for all
research activities at Mirati Therapeutics including Discovery Research,
Translational Research and Chemistry Research. You will supervise all staff
(full time employees and consultants) in the Discovery, Translational and
Chemistry groups. In addition, you will work with the leadership team to
evaluate all potential external licensing and partnership opportunities. You
will establish and maintain external collaborations with scientific and
translational research thought leaders. As Vice President of Research, you will
report to the President and Chief Executive Officer, Charles M. Baum.


Your starting date will be jointly agreed upon, but is expected to be on or
about June 24, 2013. The terms of your compensation package are as follows:
•
Your annual base salary will be $US270,000 payable bi-weekly adjusted from
time-to-time through the Company’s ordinary compensation practices.

•
You are eligible to receive an annual cash bonus up to 30% of your base salary,
based on achievement of performance objectives and goals to be established by
the Company in consultation with you. You will be eligible for a bonus in 2013,
prorated to your start date and based on satisfactory performance. You must
continue to be employed through the date the bonus is paid in order to earn a
bonus for any particular year, unless the Board of Directors of the Company (the
“Board”) determines, in its sole discretion, that you have earned a bonus prior
to such time. In accordance with Company policies, you will be entitled to
accrue up to four (4) weeks of paid time off during each calendar year (January
1- December 31), subject to applicable maximum accrual caps, and you will also
be entitled to certain paid holidays.

•
You will receive a signing bonus of $US75,000. This bonus will be paid within
the first thirty (30) days after joining the Company, if you commence employment
on or about June 24, 2013. In the event you voluntarily leave the Company prior
to your first anniversary date, you would need to reimburse the Company for a
prorated amount of this bonus.

•
Stock options will be issued to you to purchase 1,500,000 shares of MethylGene
common stock at the next Board of Directors’ meeting following your hire date
where options are awarded, tentatively scheduled for June 2013, in accordance
with the terms of the Company’s stock option plan. Because of the plans to move
the Company and list on the NASDAQ exchange, these options may be subject to a
reverse stock split and be issues under the new equity plan in which case the
option grant would be for 30,000 shares on a post split basis assuming a 50:1
reverse split as currently proposed. Your




--------------------------------------------------------------------------------



percentage ownership reflected by the options would remain the same pre and
post-split.
•
The Company will provide you with comprehensive health benefits as part of a
health insurance plan as provided by the Company’s health insurance provider
(Aetna). In the event of a waiting period, MethylGene will cover your monthly
COBRA costs in order for you to maintain health coverage in the US. The Company
will also provide a 401K contribution up to a maximum of $2,500 for 2013 and
future years as determined from time-to-time by the Board of Directors.

•
The Company will provide you with three (3) months of salary in the event you
are dismissed for reason(s) other than cause. In addition, you will entitled to
three (3) weeks for each completed year of service up to a maximum total of six
(6) months of salary, in the event you are dismissed for reason(s) other than
cause. Such Severance Payment will be conditioned upon you providing an executed
waiver and release of claims in a form acceptable to the Company within the
applicable deadline described therein and permitting the release to become
effective in accordance with its terms, which date may not be later than sixty
(60) days after your termination with us (the “Release Deadline”). The Severance
Payment will be made to you on the Release Deadline.

For purposes of this letter agreement, the term “Cause” means (i) your neglect
or failure to conscientiously and diligently carry out your job functions after
you have received a written demand of performance from the Company which
specifically set forth the factual basis for the Company’s belief that you have
not substantially performed your functions and have failed to cure such
non-performance to the Company’s satisfaction within ten (10) business days
after receiving such notice; (ii) your unauthorized use or disclosure of any
proprietary information or trade secrets of the Company or any other party to
whom you owe an obligation of nondisclosure as a result of your relationship
with the Company; (iii) your material breach of this letter agreement, the
Company’s Proprietary Information and Inventions Assignment Agreement, or any
code of ethics or business conduct policy adopted by the Company from time to
time; or (iv) your commission of any act that is reasonably likely to lead to a
conviction of, or plea of nolo contendere to, a felony or any crime involving
fraud, embezzlement or any other act of moral turpitude. Any termination due to
your death or disability will not constitute a termination for “Cause.”


It is understood that any fringe benefit (including health benefits and pension
contribution) could be altered or rescinded at the sole discretion of the
Company.


You will be required to complete the Company’s standard Employee Proprietary
Information and Inventions Assignment Agreement upon commencement of employment
with MethylGene, all which will form parts of an employment agreement with you
reflecting the terms of this letter. In addition, you will need to warrant that
you have not executed an agreement with past employers, which would prohibit you
from working with the Company. MethylGene would also like to advise you that it
is the Company’s policies to have all employees honor any confidentiality
agreements they may have executed with previous employers.
 
Should you decide to accept our offer, you will be an at-will employee with the
company. This means the employment relationship can be terminated by either one
of us at any time for any reason. Finally, this offer is subject to MethylGene’s
completion of satisfactory references.


To ensure the rapid and economical resolution of disputes that may arise in
connection with your employment with the Company, MethylGene Canada or
MethylGene US Inc., you and the Company agree that any and all disputes, claims,
or causes of action, in law or equity, including but not limited to statutory
claims, arising from or relating to the enforcement, breach, performance, or
interpretation of this letter agreement, your employment with the Company,
MethylGene Canada or MethylGene US Inc., or the termination of your employment
from the



--------------------------------------------------------------------------------



Company, MethylGene Canada or MethylGene US Inc., shall be resolved, to the
fullest extent permitted by law, by final, binding and confidential arbitration
conducted before a single arbitrator by JAMS, Inc (“JAMS”) or its successor,
under JAMS’ then applicable rules and procedures for employment disputes (which
can be found at http://www.jamsadr.com/rules-clauses/, and which will be
provided to you on request). The arbitration shall take place in the county (or
comparable governmental unit) in which you were last employed by the Company, as
determined by the arbitrator; provided that if the arbitrator determines there
will be an undue hardship to you to have the arbitration in such location, the
arbitrator will choose an alternative appropriate location. Both you and the
Company each acknowledge that by agreeing to this arbitration procedure, both
you and the Company waive the right to resolve any such dispute through a trial
by jury or judge or administrative proceeding. You will have the right to be
represented by legal counsel at any arbitration proceeding. The arbitrator
shall: (a) have the authority to compel adequate discovery for the resolution of
the dispute and to award such relief as would otherwise be available under
applicable law in a court proceeding; and (b) issue a written statement signed
by the arbitrator regarding the disposition of each claim and the relief, if
any, awarded as to each claim, the reasons for the award, and the arbitrator’s
essential findings and conclusions on which the award is based. The arbitrator,
and not a court, shall also be authorized to determine whether the provisions of
this section apply to a dispute, controversy, or claim sought to be resolved in
accordance with these arbitration procedures. The Company shall pay all
arbitration fees and costs in excess of the administrative fees that you would
be required to incur if the dispute were filed or decided in a court of law.
Nothing in this letter agreement is intended to prevent either you or the
Company from obtaining injunctive relief in court to prevent irreparable harm
pending the conclusion of any such arbitration.


We are tremendously excited about having you on our team and we look forward to
your acceptance of our offer. If you accept employment with the Company on the
terms above, please sign below by May 24, 2013. Our offer will terminate after
such date.


Please contact me if there is anything further I can do to assist you.


Regards,


/s/ Charles M. Baum__________________
Charles M. Baum, MD, PhD
President & Chief Executive Officer


cc:    Rona Rosen, Human Resources Consultant




Signature:     /s/ James Christensen__________________
James Christensen
Date:         ___May 25, 2013______________________











